Name: Commission Regulation (EEC) No 2750/84 of 28 September 1984 fixing the rate of the additional aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 260/38 Official Journal of the European Communities 29 . 9. 84 COMMISSION REGULATION (EEC) No 2750/84 of 28 September 1984 fixing the rate of die additional aid for dried fodder sion that the amount of the additional aid at present in force should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS , REGULATION : Article 1 The rate of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation. THE COMMISSION OF THE EUROPEAN COMMUNITIES, f Having regard to the Treaty establishing the European Economic Community, Having regard to . Council Regulation (EEC) No 1 1 17/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1220/83 (2), and in particular Article 5 (3) thereof, Whereas the amount of the additional aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 was fixed by Regulation (EEC) No 2232/84 (3), as amended by Regulation (EEC) No 2514/84 (&lt;); Whereas it follows from applying the rules and other provisions contained in Regulation (EEC) No 2232/84 and Article 104 of the Act of Accession of Greece to the information at present available to the Commis Article 2 This Regulation shall enter into force on 1 October 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 September 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 142, 30. 5. 1978, p. 1 . 0 OJ No L 132, 21 . 5. 1983, p. 29 . 0 OJ No L 205, 1 . 8 . 1984, p. 27. O OJ No L 234, 1 . 9. 1984, p. 31 . 29. 9. 84 Official Journal of the European Communities No L 260/39 ANNEX to the Commission Regulation of 28 September 1984 fixing the rate of the additional aid for dried fodder Additional aid applicable from 1 October 1984 to dried fodder (ECU/tonne) Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Additional aid 78,785 39,393 Additional aid in case of advance fixing for the month of : * (ECU/ tonne) November 1984 74,408 37,204 December 1 984 70,648 35,324 January 1985 57,243 28,622 February 1985 57,243 28,622 March 1985 57,243 28,622